Exhibit 10.3
OPNEXT, INC.
SECOND AMENDED AND RESTATED 2001 LONG-TERM STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT GRANT NOTICE
Opnext, Inc., a Delaware corporation (the “Company”), pursuant to the Opnext,
Inc. Second Amended and Restated 2001 Long-Term Stock Incentive Plan (the
“Plan”), hereby grants to the individual listed below (the “Participant”) the
following award of Restricted Stock Units (“RSUs”). This award of RSUs is
subject to all of the terms and conditions set forth herein and in the
Restricted Stock Unit Agreement attached hereto as Appendix A (the “Restricted
Stock Unit Agreement”) and in the Plan, each of which is incorporated herein by
reference. All capitalized terms used and not otherwise defined in this Grant
Notice or the Restricted Stock Unit Agreement shall have the meanings ascribed
to such terms in the Plan unless the context clearly indicates otherwise.

     
Participant:
  Harry L. Bosco
 
   
Grant Date:
  [__________  ____], 2011
 
   
Number of RSUs:
  75,000 
 
   
Vesting Schedule:
  Subject to the Participant’s continued employment with the Company, the RSUs
shall vest in full on June 10, 2011.
 
   
 
  The RSUs shall be subject to accelerated vesting as set forth in Section 3(b)
of the Restricted Stock Unit Agreement.
 
   
Payment of RSUs:
  Vested RSUs shall be paid to the Participant in the form of Shares as set
forth in Section 4 of the Restricted Stock Unit Agreement.
 
   
Termination of RSUs:
  In the event of a termination of the Participant’s employment with the Company
for any reason, all RSUs that have not vested prior to or in connection with
such termination shall be immediately forfeited by the Participant as of the
date of such termination without consideration therefor.

 

 



--------------------------------------------------------------------------------



 



By his signature and the Company’s signature below, the Participant agrees to be
bound by the terms and conditions of the Plan, the Restricted Stock Unit
Agreement and this Grant Notice. The Participant has reviewed the Restricted
Stock Unit Agreement, the Plan and this Grant Notice in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing this Grant
Notice and fully understands all provisions of this Grant Notice, the Restricted
Stock Unit Agreement and the Plan. In the event that there are any
inconsistencies between the terms of the Plan and the terms of this Grant Notice
or the Restricted Stock Unit Agreement, the terms of the Plan shall control. If
the Participant is married, his spouse has signed the Consent of Spouse attached
to this Grant Notice as Exhibit B. The Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under the Plan, this Grant Notice or the Restricted
Stock Unit Agreement.
IN WITNESS WHEREOF, this Grant Notice has been executed and delivered by the
parties hereto as of the Grant Date first written above.

                  OPNEXT, INC.:   PARTICIPANT:    
 
               
By:
      By:        
 
 
 
     
 
   
Print Name:
 
 
  Print Name:  
 
   
 
 
 
     
 
   
Title:
      Address:        
 
 
 
     
 
   
 
 
 
     
 
   

 

 



--------------------------------------------------------------------------------



 



APPENDIX A
TO RESTRICTED STOCK UNIT GRANT NOTICE
RESTRICTED STOCK UNIT AGREEMENT
1. Grant. Pursuant to the Restricted Stock Unit Grant Notice (the “Grant
Notice”) to which this Restricted Stock Unit Agreement (the “Agreement”) is
attached, Opnext, Inc., a Delaware corporation (the “Company”), has granted to
the Participant an award of 75,000 RSUs under the Opnext, Inc. Second Amended
and Restated 2001 Long-Term Stock Incentive Plan (the “Plan”) as set forth in
the Grant Notice, subject to all of the terms and conditions contained in this
Agreement and the Plan. All capitalized terms used but not defined herein shall
have the meanings ascribed to such terms in the Plan and the Grant Notice unless
the context clearly indicates otherwise.
2. RSUs. Subject to the satisfaction of the applicable vesting requirements (as
provided in the Grant Notice and Section 3 below), each vested RSU represents
the right to receive payment, in accordance with Section 4 below, in the form of
one Share. Unless and until an RSU vests, the Participant will have no right to
payment in respect of any such RSU. Prior to actual payment in respect of any
vested RSU, such RSU will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.
3. Vesting and Termination.
(a) The RSUs shall vest as set forth in the Grant Notice.
(b) Notwithstanding any other provisions of this Agreement to the contrary,
subject to Section 3(c) below, in the event that (i) the Participant’s
employment with the Company is terminated by the Company without Cause (as
defined in Section 3(d) below), (ii) the Board appoints a Chief Executive
Officer and President of the Company to succeed the Participant in such
positions, (iii) the Participant’s employment with the Company is terminated by
reason of the Participant’s death or Disability (as defined in Section 3(d)
below), or (iv) a Change in Control occurs, the RSUs shall, to the extent not
then vested and not previously expired, cancelled or terminated, immediately
become fully vested.
(c) The RSUs shall terminate as set forth in the Grant Notice. No portion of the
RSUs which has not become vested as of the Participant’s termination of
employment with the Company (after giving effect to any accelerated vesting that
occurs in connection therewith) shall thereafter become vested.
(d) For purposes of this Agreement, “Cause” and “Disability” shall have the
meanings ascribed to such terms in that certain Employment Agreement, dated as
of January 26, 2011, between the Participant and the Company.

 

A-1



--------------------------------------------------------------------------------



 



4. Payment. Payments in respect of any RSUs that vest in accordance herewith
shall be made to the Participant (or in the event of the Participant’s death, to
the Participant’s estate) in whole Shares on or within fifteen (15) days
following the earliest to occur of:
(i) January 26, 2012,
(ii) The date on which the Participant’s employment with the Company terminates
for any reason,
(iii) The date of the Participant’s death, or
(iv) The date of the occurrence of a Change in Control.
5. Tax Withholding. The Company shall have the authority and the right to deduct
or withhold, or to require the Participant to remit to the Company, an amount
sufficient to satisfy all applicable federal, state and local taxes (including
the Participant’s employment tax obligations, if any) required by law to be
withheld with respect to any taxable event arising in connection with the RSUs.
In satisfaction of the foregoing requirement, the Company may permit the
Participant to elect to have the Company (either directly or through a
broker-assisted transaction directed by the Participant) withhold Shares
otherwise issuable in respect of such RSUs having a Fair Market Value equal to
the sums required to be withheld. Notwithstanding any other provision of the
Plan or this Agreement, the number of Shares which may be so withheld in order
to satisfy the Participant’s income and payroll tax liabilities with respect to
the issuance, vesting or payment of the RSUs shall be limited to the number of
shares which have a Fair Market Value on the date of withholding equal to the
aggregate amount of such liabilities based on the minimum statutory withholding
rates for income and payroll tax purposes that are applicable to such
supplemental taxable income.
6. Rights as Shareholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
shareholder of the Company in respect of any Shares that may become deliverable
hereunder unless and until certificates representing such Shares shall have been
issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered in certificate or book entry form to the Participant
or any person claiming under or through the Participant.
7. Non-Transferability. Neither the RSUs nor any interest or right therein shall
be liable for the debts, contracts or engagements of the Participant or his or
her successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means,
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 7 shall
not prevent transfers by will or by the applicable laws of descent and
distribution or pursuant to a domestic relations order as defined by the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended, or
the rules thereunder.

 

A-2



--------------------------------------------------------------------------------



 



8. Distribution of Stock. The Shares issued pursuant to this Agreement shall be
held in book entry form and no certificates shall be issued therefor; provided,
however, that certificates may be issued representing such Shares at the request
of the Participant and in accordance with the articles of incorporation and
bylaws of the Company, as amended and supplemented from time to time. The
Company shall not be required to issue such Shares in book entry or certificated
form prior to the fulfillment of all of the following conditions: (i) the
admission of such Shares to listing on all stock exchanges on which the stock of
the Company is then listed, (ii) the completion of any registration or other
qualification of such Shares under any state or federal law or under rulings or
regulations of the Securities and Exchange Commission or other governmental
regulatory body which the Committee shall, in its sole and absolute discretion,
deem necessary and advisable, (iii) the obtaining of any approval or other
clearance from any state or federal governmental agency that the Committee
shall, in its absolute discretion, determine to be necessary or advisable,
(iv) the lapse of such reasonable period of time as the Committee may from time
to time establish for reasons of administrative convenience, and (v) the receipt
by the Company of full payment of any applicable employment or withholding tax
to the Company. All certificates delivered or Shares recorded pursuant to this
Agreement shall be subject to any stop-transfer orders and other restrictions as
the Committee deems necessary or advisable to comply with federal, state, or
local securities or other laws, rules and regulations and the rules of any
national securities exchange or automated quotation system on which the Shares
are listed, quoted, or traded. The Committee may place legends on any
certificate to reference restrictions applicable to the Shares. In addition to
the terms and conditions provided herein, the Committee may require that the
Participant make such covenants, agreements, and representations as the
Committee, in its sole discretion, deems advisable in order to comply with any
such laws, regulations, or requirements. The Committee shall have the right to
require the Participant to comply with any timing or other restrictions with
respect to the settlement of any RSUs pursuant to this Agreement, including a
window-period limitation, as may be imposed in the discretion of the Committee.
Any Shares distributed pursuant to this Agreement may consist, in whole or in
part, of authorized and unissued shares, treasury shares or shares purchased on
the open market. No fractional Shares shall be issued and the Committee shall
determine, in its sole discretion, whether cash shall be given in lieu of
fractional Shares or whether such fractional Shares shall be eliminated by
rounding up or down as appropriate.
9. No Effect on Employment or Service. Nothing in this Agreement or in the Plan
shall confer upon the Participant any right to continue to serve as an employee,
consultant, member of the Board or other service provider of the Company or any
of its Affiliates.
10. Severability. In the event that any provision in this Agreement is held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement, which shall remain in full force and
effect.
11. Tax Consultation. The Participant understands that the Participant may
suffer adverse tax consequences in connection with the RSUs granted pursuant to
this Agreement. The Participant represents that the Participant has consulted
with any tax consultants that the Participant deems advisable in connection with
the RSUs and that the Participant is not relying on the Company for tax advice.
12. Amendments, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board.

 

A-3



--------------------------------------------------------------------------------



 



13. Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act of 1933, as amended, and the Exchange Act and
any and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, and all applicable state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the RSUs are granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.
14. Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant becomes subject to
Section 16 of the Exchange Act, the Plan, the RSUs and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
15. Code Section 409A. To the extent applicable, this Agreement shall be
interpreted and applied consistent and in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder. Notwithstanding any provision of the Plan, this Agreement or
the Grant Notice to the contrary, if the Committee determines that any amount
payable under this Agreement may not be either exempt from or compliant with
Section 409A of the Code and related Department of Treasury guidance, the
Committee may in its sole discretion adopt such amendments to the Plan, this
Agreement or the Grant Notice or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Committee determines are necessary or appropriate to
(i) exempt the amounts payable under this Agreement from Section 409A of the
Code, (ii) comply with the requirements of Section 409A of the Code and related
Department of Treasury guidance, and/or (iii) otherwise avoid the imposition of
tax under Section 409A of the Code; provided, however, that nothing contained in
this Section 15 shall create any obligation on the part of the Committee to
adopt any such amendment, policy or procedure, to take any other action.
Notwithstanding anything herein to the contrary, no payment shall be made to the
Participant hereunder during the six-month period following the Participant’s
“separation from service” (within the meaning of Section 409A of the Code)
(“Separation from Service”) if the Participant is a “specified employee” (within
the meaning of Section 409A of the Code) on the date of his or her Separation
from Service (as determined by the Company in accordance with Section 409A of
the Code) and the Company determines that paying such amounts at the time set
forth in Section 4 above would be a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code. If the payment of any such amounts is
delayed as a result of the previous sentence, then on the first day following
the end of such six-month period, the Company shall pay the Participant the
cumulative amounts that would have otherwise been payable to the Participant
during such six-month period.

 

A-4



--------------------------------------------------------------------------------



 



16. Adjustments. The Participant acknowledges that the RSUs are subject to
modification and termination in certain events as provided in this Agreement and
Section 13 of the Plan.
17. Notices. Notices required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail by certified mail, with postage and fees prepaid,
addressed to the Participant to his or her address shown in the Company records,
and to the Company at its principal executive office.
18. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer contained herein, this Agreement shall be binding upon
the Participant and his or her heirs, executors, administrators, successors and
assigns.
19. Governing Law. This Agreement shall be administered, interpreted and
enforced under the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of New York.
20. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

A-5



--------------------------------------------------------------------------------



 



EXHIBIT B
TO RESTRICTED STOCK UNIT GRANT NOTICE
CONSENT OF SPOUSE
I,                                         , spouse of Harry L. Bosco, have read
and approve the foregoing Restricted Stock Unit Grant Notice and Restricted
Stock Unit Agreement (the “Agreement”). In consideration of issuing to my spouse
the Restricted Stock Units of Opnext, Inc. set forth in the Grant Notice and the
Agreement, I hereby appoint my spouse as my attorney-in-fact in respect to the
exercise of any rights under the Grant Notice and the Agreement and agree to be
bound by the provisions thereof insofar as I may have any rights therein or in
or to any shares of the common stock of Opnext, Inc. issued pursuant thereto
under the community property laws or similar laws relating to marital property
in effect in the state of our residence as of the date of the signing of the
Grant Notice and the Agreement.

             
Dated:                                          ,  _____ 
     
 
Signature of Spouse    

 

B-1